Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2372      Page 1 of 19



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 NICK FRONTCZAK, as the Public
 Administrator for the Estate of MICHAEL
 McSHANE, deceased,

               Plaintiff,

 v.                                                                Case No. 18-13781

 CITY OF DETROIT, et al.,

            Defendants.
 _____________________________________/

  OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO COMPEL, GRANTING
       IN PART PLAINTIFF’S MOTION TO EXTEND DISCOVERY, GRANTING
          DEFENDANTS’ MOTION TO FILE A SUR-REPLY, AND DENYING
   WITHOUT PREJUDICE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        On March 20, 2014, Defendants searched Plaintiff’s 1 home pursuant to a search

 warrant supported by the affidavit of Detroit Police Officer Defendant Matthew Bray. In

 his affidavit, Bray incorporates information obtained from a confidential source

 registered with the City of Detroit as Source of Information (“SOI”) #2149. Plaintiff filed

 a three-count amended complaint related to this search, containing claims for illegal

 search and seizure, municipal liability, and civil conspiracy. The crux of Plaintiff’s illegal

 search claim turns on whether Defendants possessed probable cause to obtain a

 search warrant. Plaintiff asserts that they did not, alleging that Bray’s affidavit contained

 materially false information.




        1
        The court uses “Plaintiff” to refer to Nick Frontczak acting as the Public
 Administrator for the Estate of the deceased, named Plaintiff Michael McShane.
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20            PageID.2373      Page 2 of 19



        Currently pending before the court are Plaintiff’s motions to compel the

 deposition of SOI #2149 and to extend discovery. Plaintiff seeks to extend discovery to

 depose SOI #2149 and Detroit Police Chiefs Ralph Godbee and James Craig.

 Additionally, Plaintiff requests an extension of the discovery deadline to pursue

 additional information related to a recent public statement made by Wayne County

 Prosecutor Kym Worthy and to further investigate alleged fraudulent search warrant

 affidavits prepared by Defendants. Also pending before the court is Defendants’ motion

 to file a sur-reply to Plaintiff’s motion to compel and Defendants’ motion for summary

 judgment. Having reviewed the briefs, the court concludes that no hearing is necessary.

 See E.D. Mich. 7.1(f)(2). For the reasons explained below, the court will deny Plaintiff’s

 motion to compel, grant in part Plaintiff’s motion to extend discovery, grant Defendants’

 motion to file a sur-reply, and deny without prejudice Defendants’ motion for summary

 judgment.

                                     I. BACKGROUND

        Plaintiff alleges that, on March 20, 2014, Defendant Officers Bray, Tourville,

 Beasley, Barnett, and Matelic searched his home located at 1556 W. Troy in Ferndale,

 Michigan pursuant to a search warrant and under the supervision of Defendant

 Geelhood. (ECF No. 43, PageID.643.) The search warrant was based on the affidavit of

 Defendant Bray, which alleged the following facts:

        The Affiant is working in conjunction with other members and SOI #2149.
        SOI #2149 has been used by members of the Narcotics Division on over
        one hundred (100) occasions, resulting in the arrests of over one hundred
        (100) persons for narcotic and related offenses, SOI #2149 has provided
        credible and reliable information in the past that has yielded significant
        quantities of Marijuana, heroin and cocaine.




                                                 2
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2374      Page 3 of 19



        On March 19th, 2014 affiant met with SOI #2149. The SOI was searched
        for drugs and money, with none being found. The SOI was issued a
        quantity of Detroit Police Funds and instructed to attempt a purchase of
        illicit drugs at 1556, W. Troy. The SOI was then observed to go directly to
        front of target location and met up with seller. Seller and SOI went up into
        target location. The SOI returned a brief moment later (less th[a]n two
        minutes) and turned over a quantity of suspected marijuana stating that it
        was purchased from the SELLER at the target location. The SOI was
        again searched for drugs and money, with none being found. The
        suspected marijuana was transported to Narcotics Division Offices for
        analysis by P.O. Johnson #4011 and placed in LSF# N05216311. The test
        proved positive for marijuana.

 (ECF No. 57-2, PageID.769.)

        In the instant motion to compel, Plaintiff seeks to depose SOI #2149 about the

 facts alleged in Bray’s affidavit, arguing that the factors relevant to this inquiry weigh in

 favor of disclosing the identity of SOI #2149.

        Defendants respond that disclosure of the SOI is not appropriate. Defendants

 submit several pieces of evidence which they assert corroborate Bray’s search warrant

 affidavit. First, Defendants submit a Detroit Police Department Daily Activity Log dated

 March 19, 2014, which contains an entry stating that law enforcement conducted a

 controlled buy with the assistance of SOI #2149 at Plaintiff’s residence. (ECF No. 61-3,

 PageID.1073.) Second, they present a Request for Laboratory Service sheet purporting

 to show that Bray submitted for testing marijuana allegedly purchased by the SOI from

 Plaintiff. (ECF No. 61-4, PageID.1076.) And third, Defendants point to a “Pre-Buy




                                                   3
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20              PageID.2375      Page 4 of 19



 Property Receipt” 2 generated in response to the controlled buy. (ECF No. 61-5,

 PageID.1078.)

        Plaintiff casts doubt on the validity of the controlled buy. He points to Defendants’

 failure to produce a voucher payment in response to his fourth request for

 interrogatories which Plaintiff contends should have been generated for the controlled

 buy. (ECF No. 57, PageID.781; ECF No. 57-7, PageID.831.) Defendants admit that the

 voucher has been lost. (ECF No. 61, PageID.1054.)

                                       II. STANDARD

        Federal Rule of Civil Procedure 37(a)(3) provides that a party may move to

 compel the deposition of a person whose deposition was properly noticed under Rule

 30. Fed. R. Civ. P. 37(a)(3), 30.

        Under Federal Rule of Civil Procedure 16(b)(4), a court may modify its

 scheduling order and extend discovery “for good cause”. Fed. R. Civ. P. 16(b)(4). “The

 primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

 attempting to meet the case management order’s requirements[.]” Smith v. Holston

 Med. Grp., P.C., 595 F. App’x 474, 478 (6th Cir. 2014) (internal quotation and citation

 omitted). The Sixth Circuit has highlighted several factors relevant to this inquiry: “(1)

 when the moving party learned of the issue that is the subject of discovery; (2) how the

 discovery would affect the ruling below; (3) the length of the discovery period; (4)



        2
           According to Plaintiff, the Pre-Buy Property Receipt suggests that the marijuana
 used in the control buy was destroyed the same day it was received, March 19, 2014.
 (ECF No. 62, PageID.1217.) Defendants move to file a sur-reply to clarify that the Pre-
 Buy Property Receipt lists March 19, 2014 as the date on which the marijuana was
 received and that it was not destroyed until June 2014. (ECF No. 64-1, PageID.1265.)
 Plaintiff filed no response to this motion. The court will grant Defendants’ motion to file a
 sur-reply and receives the information contained therein.
                                                  4
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2376      Page 5 of 19



 whether the moving party was dilatory; and (5) whether the adverse party was

 responsive to prior discovery requests.” Dowling v. Cleveland Clinic Found, 593 F.3d

 472, 478 (6th Cir. 2010).

                                       III. DISCUSSION

                                    A. Motion to Compel

        Plaintiff moves to compel the deposition of SOI #2149 who supplied information

 to Defendant Bray and who allegedly participated in the controlled buy at Plaintiff’s

 home. Plaintiff devotes a considerable portion of his brief to chronicling criminal acts

 and instances of misconduct committed by members of the Detroit Police Department’s

 Narcotics Unit, including the misconduct of Defendants Geelhood, Barnett, Matelic, and

 Tourville, each of whom participated in the execution of the search warrant on Plaintiff’s

 home. (ECF No. 57, PageID.778–80.)

        In the amended complaint, Plaintiff alleges that “upon information and belief . . .

 Defendant Bray provided false testimony regarding information that he alleges he

 received from a ‘SOI # 2149’ and otherwise fabricated the bases of probable cause by

 falsely testifying as to a controlled buy between the SOI and Plaintiff McShane.” (ECF

 No. 21, PageID.104 ¶ 24). If this allegation is true, Plaintiff argues, then there is a

 “strong likelihood” that Plaintiff will be entitled to summary judgment on his illegal search

 claim because Defendants could not establish probable cause for the warrant. (ECF No.

 57, PageID.775.) Plaintiff principally relies on the balancing test first articulated in

 Roviaro v. United States, 353 U.S. 53 (1957) in support of his assertion that the

 deposition of SOI #2149 is necessary for the fair adjudication of this case. In response,

 Defendants argue that Plaintiff’s “mere suspicion” that Bray’s affidavit contains false



                                                   5
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2377      Page 6 of 19



 information does not justify the disclosure of the SOI’s identity under Franks v.

 Delaware, 438 U.S. 154 (1978). (ECF No. 61, PageID.1051.)

        In Roviaro, the Court addressed the so-called “informer’s privilege” under which

 the Government sought to protect the identity of an informant who participated in the

 drug offense giving rise to the plaintiff’s conviction. Roviaro, 353 U.S. at 55. The Court

 held that the trial court committed reversible error by allowing the Government to refuse

 to disclose the informant’s identity. Id. In reaching this determination, the Court

 explained that the informer’s privilege is not absolute and is limited by “the fundamental

 requirements of fairness.” Id. at 60. Specifically, the Court explained that “[w]here the

 disclosure of an informer’s identity, or the contents of his communication, is relevant

 and helpful to the defense of an accused, or is essential to a fair determination of a

 cause, the privilege must give way.” Id. at 60–61. The Court recognized that “no fixed

 rule with respect to disclosure is justifiable,” and reasoned that courts must balance “the

 public interest in protecting the flow of information against the individual’s right to

 prepare his defense.” Id. at 62. The Court also stated that “the crime charged, the

 possible defenses, the possible significance of the informer’s testimony, and other

 relevant factors” should be considered as part of this balancing inquiry. Id.

        The Sixth Circuit extended the Roviaro balancing test to the civil context in

 Holman v. Cayce, 873 F.2d 944 (6th Cir. 1989). The Holman plaintiff brought a § 1983

 claim against the defendant officer responsible for shooting him during an attempted

 burglary. After receiving a tip from a confidential source, the officer waited for the

 plaintiff in the unoccupied structure that the plaintiff intended to rob. Holman, 873 F.2d

 at 945. The plaintiff sought to compel the identity of the confidential source. Id. On



                                                   6
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20             PageID.2378      Page 7 of 19



 appeal, the Sixth Circuit applied the Roviaro balancing test and held that the facts of the

 case justified the nondisclosure of the informant’s identity. The court explained that “[i]n

 the context of civil litigation, the emphasis shifts from consideration of whether

 disclosure is necessary to an accused’s defense to whether disclosure is essential to

 the fair determination of a party’s cause.” Id. at 946. The court noted that the “outcome”

 in civil cases are less “significant” than criminal matters of guilt and innocence, and

 further explained that:

        [W]here the informant was neither a witness to nor an active participant in
        the conduct which gave rise to the civil cause of action, the party seeking
        to compel disclosure of the identity of a confidential government informant
        will shoulder a formidable burden in establishing a justification for
        overriding the privilege. Normally, that can be accomplished only by a
        compelling demonstration that the information sought from the informant is
        likely to influence the outcome of the case or is essential to the party’s
        preparation for trial.

 Id. at 947. Ultimately the court held the relevant factors weighed against disclosure of

 the informant’s identity because the informant neither witnessed nor participated in the

 attempted burglary, making the potential relevance of the informant’s testimony

 “speculative.” Id. The court also heavily weighed the fact that the plaintiff was not

 seeking disclosure “in order for him to effectively defend himself against the serious

 criminal charge of burglary” but rather to pursue a civil case, in which “the need for this

 information was vastly different.” Id.

        Defendants acknowledge that Roviaro authorizes the court to set aside the

 informer’s privilege when disclosure is “essential to a fair determination of a cause.”

 (ECF No. 61, PageID.1055) (citing Roviaro, 353 U.S. at 59).) But Defendants urge the

 court to rely on Franks v. Delaware, 438 U.S. 154 (1978) for the governing legal

 standard.

                                                  7
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2379      Page 8 of 19



        In Franks, the Court held that a defendant is entitled to a veracity hearing to

 attack the basis for a search warrant’s statement of probable cause when the defendant

 makes “a substantial preliminary showing that a false statement knowingly and

 intentionally, or with reckless disregard for the truth, was included by the affiant in the

 warrant affidavit, and . . . the allegedly false statement is necessary to the finding of

 probable cause.” Franks, 438 U.S. at 155. The Court explained that while there exists

 “a presumption of validity with respect to the affidavit supporting the search warrant[,]”

 this presumption could be overcome with a sufficient offer of proof. Id. at 171. However,

 the Court specifically limited its holding to attacks against a search warrant affiant; “The

 deliberate falsity or reckless disregard whose impeachment is permitted today is only

 that of the affiant, not of any nongovernmental informant.” Id.

        The court need not resolve the question of whether Roviaro or Franks supplies

 the governing legal standard for this case because, for the reasons explained below, the

 court concludes that Plaintiff fails to satisfy the requirements for disclosure under either

 standard.

        First, the court concludes that Plaintiff has not made “a substantial preliminary

 showing that a false statement knowingly and intentionally, or with reckless disregard

 for the truth, was included by the affiant in the warrant affidavit” to justify a Franks

 hearing. Franks, 438 U.S. at 155. At its core, Plaintiff’s argument in support of

 disclosure is that because Detroit police officers submitted false affidavits in other cases

 then so too does it stand to reason that the instant affidavit contains falsities. But such

 conclusory assertions are insufficient to overcome the “presumption of validity” afforded

 to affidavits. Franks, 438 U.S. at 171. Plaintiff presents no facts suggesting that



                                                   8
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20              PageID.2380      Page 9 of 19



 Defendant Bray has been accused of creating false affidavits; Plaintiff’s arguments

 directed at the misconduct of other officers in different cases present “[m]ere conjecture

 . . . about the possible relevancy of the informant’s testimony [and are] insufficient to

 warrant disclosure.” United States v. Sharp, 778 F.2d 1182, 1187 (6th Cir. 1985)

 (quoting United States v. Gonzales, 606 F.2d 70, 75 (5th Cir. 1979)). Plaintiff has not

 satisfied the high preliminary showing necessary to justify a hearing under Franks.

        And second, the court concludes that relevant factors under the Roviaro

 balancing inquiry weigh in favor of nondisclosure.

        Plaintiff, relying on factors considered by the court in Hunt v. City of Toledo, No.

 10 CV 28962012, WL 262609 (N.D. Ohio 2012) (Armstrong, J.), lists a variety of factors

 he claims weigh in favor of disclosure. He lists: (1) Defendants’ exclusive control over

 SOI #2149; (2) the presumption of fabrication 3 arising from Defendants’ refusal to

 disclose the source, particularly in light of the admitted fabrication of search warrant

 affidavits by other members of the Detroit Narcotics Unit; (3) the relevance of the SOI’s

 testimony to this case; (4) the exclusive reliance of the warrant on information obtained

 from the SOI; (5) the inability of the affidavit to establish probable cause absent

 information related to the SOI; (6) the involvement of the SOI in the controlled buy; and

 (7) the availability of in camera proceedings, protective orders, and other mechanisms

 to avoid chilling the cooperation of informants. (ECF No. 57, PageID.783–92.)




        3 The court observes that “[t]here is . . . a presumption of validity with respect to
 the affidavit supporting the search warrant.” Franks, 438 U.S. at 171. Thus, the court
 rejects any suggestion by Plaintiff that the affidavit is “presumed” invalid.

                                                   9
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20                 PageID.2381      Page 10 of 19



         Defendants do not directly address these factors but argue that if Plaintiff cannot

  present sufficient evidence to justify a Franks hearing, then he should not be permitted

  to depose the SOI. (ECF No. 61, PageID.1061.)

         In Roviaro, the Court stated that no “fixed rule” applies to the disclosure of an

  informant’s identity but that the court must balance “the public interest in protecting the

  flow of information against the individual’s right to prepare his defense.” Roviaro, 353

  U.S. at 61–62. Importantly, Roviaro involved a criminal case, and thus the factors

  considered by the Court in striking this balance included “the crime charged, the

  possible defenses, the possible significance of the informer’s testimony, and other

  relevant factors.” Id. at 62. Requests for disclosure in civil cases, the Sixth Circuit

  explained, are less likely to outweigh the need to protect free communication because

  the stakes of civil cases are less “significant” compared to questions of guilt or

  innocence in the criminal context. Holman, 873 at 947. Upon consideration of this

  standard and the arguments advanced in the parties’ briefs, the court concludes that the

  balance of factors weigh against disclosure.

         The court acknowledges that SOI #2149 is alleged to have directly participated in

  the events giving rise to this case, that Bray’s affidavit relies heavily on the involvement

  of SOI #2149, and that SOI #2149 remains under the control of Defendants. The court

  nonetheless concludes that these factors are insufficient to justify disclosure, bearing in

  mind that this is a civil case with “less significant” stakes to Plaintiff, and that there

  exists a legitimate need for Defendants to protect the identity of informants—perhaps

  most particularly those who have provided substantial assistance to law enforcement on

  more than a “hundred” occasions (ECF No. 57-2, PageID.769)—to encourage



                                                    10
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20              PageID.2382      Page 11 of 19



  continued public disclosure of criminality and protection of the SOI’s safety. The court

  also weighs heavily that, apart from Plaintiff’s purported “information and belief that

  Defendant Bray provided false testimony” (ECF No. 21, PageID.104 ¶ 24), Plaintiff has

  provided no actual evidence to suggest the Defendant Bray fabricated anything about

  the affidavit. Plaintiff’s argument proceeds with a form of the fallacy of confirmation bias,

  specifically cherry-picking: the fact that other officers (may have) fabricated other

  warrant affidavits in other Instances does not mean that this officer fabricated the

  warrant affidavit in this case. The court is not persuaded.

          In contrast, Defendants present probative evidence strongly corroborative of the

  occurrence of the controlled buys discussed in Bray’s affidavit, specifically the Detroit

  Police Department Daily Activity Log, Request for Laboratory Service, and Pre-Buy

  Property Receipt. This evidence lends significant support to the affidavit’s factual

  validity.

          The court also weighs heavily Bray’s independent observation and description of

  the controlled buy, especially considering that “a single controlled purchase is sufficient

  to establish probable cause to believe that drugs are present at the purchase location.”

  Bullock v. City of Detroit, No. 19-1287, 2020 U.S. App. LEXIS 15495, at *3 (6th Cir. May

  14, 2020) (quoting United States v. Archibald, 685 F.3d 553, 558 (6th Cir. 2012)). In

  light of Bray’s independent observations, the relevance of the SOI’s testimony is no

  more than speculative. See Reid v. City of Detroit, No. 2:18-CV-13681, 2019 WL

  5895956 (E.D. Mich. Nov. 12, 2019) (Patti, M.J.) (denying plaintiff’s motion to compel

  the deposition the SOI).




                                                  11
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2383      Page 12 of 19



         Plaintiff notes that Bray testified during his deposition that a voucher should have

  been produced in response to the controlled buy. As Plaintiff points out, Defendants

  cannot locate it, but the court assigns limited if any weight to the voucher’s absence,

  particularly given Plaintiff’s failure to attach the relevant portions of Bray’s deposition

  testimony. (ECF No. 57, PageID.781.) That Plaintiff has already deposed Bray further

  weighs against disclosure. Based on the information contained in Plaintiff’s brief, it

  would appear that Bray’s deposition revealed no inconsistencies with the factual basis

  for the affidavit; if it had, the court reasonably assumes that Plaintiff would have relied

  on such inconsistencies in support of his present motion, i.e., presenting more

  substance than the threadbare and formulaic “information and belief” of falsity based on

  the purported conduct of other officers. At this juncture, Plaintiff’s request to compel

  seems to be a final attempt to impugn the credibility of Bray following a deposition that

  failed to yield sufficiently damaging testimony.

         The results of the search in this case—producing the materials sought in the

  warrant—lend at least some further support to the validity of the affidavit. Defendants

  correctly observe that the persuasive precedent on which Plaintiff relies each involved a

  search that failed to produce the sought contraband. See May v. City of Detroit, No. 08-

  13186, 2010 WL 1417752 (E.D. Mich. 2010) (Borman, J.); Smith v. City of Detroit, 212

  F.R.D. 507, 510 (E.D. Mich. 2002) (Taylor, J.); Hunt, 2012 WL 262609. Though the

  result of a search is not proof of probable cause in a criminal context, nor dispositive of

  the warrant’s validity because “[p]robable cause must exist when a warrant is issued,”

  United States v. Jeanetta, 533 F.3d 651, 655 (8th Cir. 2008), the results may in a civil




                                                     12
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2384     Page 13 of 19



  context be of some probative value as to the possible relevance of an SOI’s testimony.

  As the court explained in Hunt:

         While it may be true, from a technical standpoint, that the results of the
         search of Plaintiffs’ premises, coming up empty as they did, do not, with
         legal necessity and logical compulsion, reflect back on the legal
         sufficiency of the Affidavit for Search Warrant, the results of the search
         nonetheless, as a practical matter, do give rise to questions regarding the
         viability of the factual basis of the information that was averred in the
         Affidavit and, in turn, to concerns about which the deposition testimony of
         the CI could prove useful. In this regard, Defendants’ would seem to want
         this Court to dismiss the significance of the fact that the raid came up
         empty handed. Certainly, it is fair to suggest that had the raid produced
         different results (e.g., cocaine, crack and related tools of the trade) it is
         unlikely that Plaintiffs would be bringing the instant action.
  Hunt, 2012 WL 262609 *10.

         Here, the search of Plaintiff’s residence produced the contraband predicted by

  the warrant affidavit. As explained by the court in Hunt, the success of the search lends

  at least some support to the factual basis of the warrant. The court concludes that this

  factor, in addition to the factors explained above—including the civil nature of this suit,

  the corroboration of the warrant by Defendant’s evidence and the independent

  observations of Bray, and Plaintiff’s failure to provide any credible evidence supporting

  falsity—weigh against disclosure. The court will deny Plaintiff’s motion to compel.

                               B. Motion to Extend Discovery

         Plaintiff requests a 60-day extension of the discovery deadline, which expired on

  April 3, 2020. This is the first discovery extension requested by either side. Plaintiff

  seeks to conduct the depositions of former Chiefs of Police of the City of Detroit, Ralph

  Godbee and James Craig—which were scheduled but adjourned due to the coronavirus

  pandemic—and to schedule the deposition of SOI #2149. (ECF No 63, PageID.1235.)

  Furthermore, Plaintiff seeks additional discovery related to alleged “fraudulent search

                                                   13
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20              PageID.2385      Page 14 of 19



  warrants” in light of a recent public statement made by Wayne County Prosecutor Kym

  Worthy in which Worthy discussed her recent motion to vacate the 2012 drug conviction

  of one Darell Chancellor. Chancellor’s conviction allegedly involved a fraudulent search

  warrant affidavit attested to by Defendant Geelhood. (ECF No. 63, PageID.1230.)

  Plaintiff asserts that “most” of the fact discovery in this case is complete but states that

  the Chiefs’ depositions and outstanding written discovery may prompt additional

  discovery from other individuals within the City of Detroit or Wayne County Prosecutor’s

  Office. (Id. at PageID.1231.)

         On May 12, 2020, Plaintiff filed a supplement to his motion to extend discovery in

  which he discusses information Defendants recently produced in response to his

  September 19, 2019, second request for production of documents. (ECF No. 71,

  PageID.1614.) In this supplement, Plaintiff states that Defendants originally objected to

  Plaintiff’s discovery requests, which sought documents related “in any way to

  complaints of any kind, including, but not limited to obtaining and/or execution of search

  warrants, unlawful searches and/or seizures, the collection and/or seizure of evidence”

  by Defendants Stephen Geelhood or Amy Matelic (ECF No. 68-2, PageID.1412-13.)

  Despite their initial objections to vagueness, Plaintiff states that on May 4, 2020—after

  the close of discovery—Defendants produced documents showing that Internal Affairs

  opened an investigation into Defendant Matelic for falsifying a search warrant affidavit

  executed by members assigned to Narcotics Unit, including Defendant Geelhood, and

  that Defendant Matelic was terminated for giving false testimony. (ECF No. 71,

  PageID.1614.) Additionally, Plaintiff asserts that on April 30, 2020, Defendants

  “produced other discovery documents indicating that, contrary to Defendants’ previous



                                                   14
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2386      Page 15 of 19



  denials, Defendant Geelhood is, in fact, the subject of an internal investigation by the

  City of Detroit.” (ECF No. 71, PageID.1615.)

         In their response, Defendants agree to extend discovery to allow Plaintiff to

  depose Chief Godbee and Chief Craig but argue that no other discovery should be

  permitted because Plaintiff “has essentially slept on his discovery rights, deposing only

  three of the eight named defendants.” (ECF No. 67, PageID.1297.) They argue that

  Prosecutor Worthy’s recent public statement is not relevant to Plaintiff’s Monell claim

  and would result in a trial within a trial. (ECF No. 67, PageID.1299.)

         Defendants also filed a supplemental brief addressing the allegations raised in

  Plaintiff’s supplement. They classify Plaintiff’s supplemental brief as a “last-ditch effort to

  create the appearance of discovery malfeasance.” (ECF No. 73, PageID.1625.)

  Defendants assert that Plaintiff has known about investigations against Defendant

  Matelic for years. (ECF No. 73, PageID.1626.) They point to a 2015 Detroit Metro Times

  article discussing fraudulent warrant allegations against Defendant Matelic which quotes

  Plaintiff’s counsel (ECF No. 73-3, PageID.1644) and a September 2019 motion to

  compel filed by Plaintiff’s counsel in another case which discusses in depth the

  allegations against Matelic. (ECF No. 73-6, PageID.1675–80.) Defendants contend that

  despite this knowledge, Plaintiff never sought to depose Matelic.

         As to Plaintiff’s assertion that recently provided documents demonstrate that

  Defendant Geelhood was also subject to an internal affairs investigation, Defendants do

  not dispute that they provided Plaintiff with this information after the close of discovery.

  Instead, they argue the email from DPD Investigator Timothy Ewald on which Plaintiff

  relies in support of this assertion, and in which Ewald states that Geelhood is under



                                                   15
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20                PageID.2387      Page 16 of 19



  investigation, is inaccurate. (ECF No. 73, PageID.1628.) Defendants proffer that if

  asked to testify, Internal Affairs Director Christopher Graveline “will confirm that Internal

  Affairs was not investigating Geelhood in June of 2019” and that the release of Darell

  Chancellor (the individual discussed in Prosecutor Worthy’s recent statement) occurred

  after an investigation by the Conviction Integrity Unit, not Internal Affairs. (Id.)

         In consideration of the facts presented in the parties’ brief and the relevant legal

  standard, the court is persuaded that Plaintiff has demonstrated good cause for a

  discovery extension in some respects. The court endorses an extension, to which

  Defendants agree, to depose Chiefs Godbee and Craig. An extension to depose SOI

  #2149 is mooted by the court’s denial of Plaintiff’s motion to compel. Finally, the court is

  persuaded that Plaintiff has demonstrated good cause to conduct further discovery into

  allegations of fraudulent affidavits prepared by Defendant Geelhood based on the

  Ewald email, particularly given Defendants’ apparent submission of this requested

  information after the close of discovery. On this point, the court also considers the

  generous standard for discovery permitted by Federal Rule 26(b)(1) into relevant, non-

  privileged information as compared to the more rigorous inquiry needed, as described

  above, to justify the disclosure of confidential sources. Fed. R. Civ. P. 26(b)(1); Fears v.

  Kasich 845 F.3d 231, 236 (6th Cir. 2016) (“Parties may seek discovery of any relevant,

  non-privileged information.”); infra Part III.A.

         The amended complaint contains a Monell municipal liability claim against the

  City of Detroit based on the City’s alleged policy or practice of its officers obtaining

  warrants without probable cause or based on falsely sworn affidavits. (ECF No. 43,

  PageID.647–48.) To succeed on such a claim, Plaintiff must present proof of “[a] pattern



                                                     16
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20               PageID.2388      Page 17 of 19



  of similar constitutional violations by untrained employees.” Connick v. Thompson, 563

  U.S. 51, 62 (2011). Other instances of misconduct involving fraudulent warrant affidavits

  are relevant for Plaintiff to make this required showing; Plaintiff’s Monell claim has little

  chance at surviving summary judgment absent additional, comparable instances of the

  misconduct alleged. The information contained in the parties’ supplemental briefs,

  specifically the statement of DPD Investigator Timothy Ewald suggesting that Geelhood

  was subject to an investigation involving false affidavits, presents a credible, factual

  dispute deserving of limited, further inquiry. However, the court is not persuaded that

  Plaintiff has diligently investigated similar allegations against Defendant Metalic,

  especially considering that counsel knew of such allegations as early as 2015. The

  court will not authorize any further discovery into the allegations against Defendant

  Metalic. See Smith, 595 F. App’x at 478.

         The court’s decision to allow additional discovery into the circumstances

  involving alleged fraudulently prepared affidavits by Defendant Geelhood does not give

  Plaintiff carte blanche to indefinitely extend discovery. Rather, the court will allow

  Plaintiff to conduct additional, limited discovery in the form of no more than ten targeted

  interrogatories. If, as Defendants suggest, no investigation has been conducted against

  Geelhood, Defendants’ responses will be short, and Plaintiff’s inquiry in that regard will

  end.

         In sum, the court will grant in part Plaintiff’s motion to extend discovery. The court

  will extend discovery by 60 days to allow Plaintiff to depose Chief Godbee and Chief

  Craig. Additionally, the court will permit Plaintiff to serve Defendants with no more than

  ten targeted interrogatories related to the allegations of fraudulently prepared affidavits



                                                   17
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20              PageID.2389     Page 18 of 19



  and Internal Affairs investigations against Defendant Geelhood. Once served,

  Defendants will have 14 days to respond to Plaintiff’s interrogatories.

                                      IV. CONCLUSION

         For the reasons explained above, the court will deny Plaintiff’s motion to compel

  because it concludes that Plaintiff has failed to make a preliminary showing of falsity

  within the warrant affidavit or that disclosure is justified under the Roviaro balancing

  standard. The court is persuaded that an extension of the discovery deadline is

  appropriate to allow Plaintiff time to depose Chief Godbee and Chief Craig. Additionally,

  Plaintiff will be permitted to serve Defendants with no more than ten, targeted

  interrogatories related to investigations and allegations of fraudulent affidavits against

  Defendant Geelhood. Additional discovery outside of this limited scope will not be

  permitted during this extension.

         Given the court’s ruling to extend discovery, it appears that Defendants’ motion

  for summary judgment is premature. For the purpose of docket clarity, the court will

  deny the motion without prejudice and allow Defendants to refile, or to file a new motion

  if necessary, within 30 days after the close of the extended period of discovery. The

  court makes no findings as to the merits of Defendants’ motion for summary judgment

  or Defendants’ motion to strike Plaintiff’s expert testimony. Accordingly,

         IT IS ORDERED that Plaintiff’s motion to compel (ECF No. 57) is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s motion to extend discovery (ECF No.

  63) is GRANTED IN PART. Discovery is hereby extended until August 3, 2020 and is

  limited in scope by the terms described in this order. The dispositive motion deadline is

  extended until September 2, 2020.



                                                  18
Case 3:18-cv-13781-RHC-DRG ECF No. 78 filed 06/04/20                                                      PageID.2390   Page 19 of 19



             IT IS FURTHER ORDERED that Defendants’ motion to file a sur-reply (ECF No.

  64) is GRANTED.

             Finally, IT IS ORDERED that Defendants’ motion for summary judgment (ECF

  No. 70) is DENIED WITHOUT PREJUDICE.

                                                                       s/ Robert H. Cleland       /
                                                                       ROBERT H. CLELAND
                                                                       UNITED STATES DISTRICT JUDGE
  Dated: June 4, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, June 4, 2020, by electronic and/or ordinary mail.

                                                                       s/ Lisa Wagner              /
                                                                       Case Manager and Deputy Clerk
                                                                       (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\18-13781.FRONTCZAK.compel.extend.discovery.surreply.HEK.2.RHC.docx




                                                                                19
